Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (2018/0223568 A1).
Regarding claim 1, Cho teaches a tailgate latch assembly (100) for restraining a striker of a tailgate (10), which is configured to be opened or closed rearward of a vehicle, or for releasing restraint of the striker, comprising: a pawl (130) configured to be rotated by a drive motor (144), the pawl being supported resiliently (spring 150; para. 0030) in a direction opposite to a direction of being rotated by the drive motor (biased clockwise while drive motor rotates counter clockwise; para. 0038)  in a housing (110); a claw (120) supported resiliently in a direction in which restraint of the striker is released in the housing (counterclockwise as discussed in para. 0038, direction of release), the claw being configured to rotate in a direction opposite to the direction of being supported resiliently when the striker is restrained in the claw (fig. 1 shows arrows of rotation); and a memory lever (170) having a first end (end 
Regarding claim 2, Cho teaches the tailgate latch assembly according to claim 1, wherein the memory lever (170) comprises: a first stop plane (174) at one end thereof for supporting one side face of the pawl; and a second stop plane (137) at one end of the pawl to face the first stop plane, wherein the first stop plane of the memory lever is arranged to face the pawl so as to prevent the pawl from returning from a rotated state of the pawl to an initial state (fig. 5).
Regarding claim 3, Cho teaches the tailgate latch assembly according to claim 1, wherein the pawl has a first inclined plane (137) at one end thereof such that the pawl can pass over the memory lever when the pawl is rotated in a state where the striker is restrained by the claw (fig. 5), and the memory lever has a second inclined plane (174) at one end thereof corresponding to the first inclined plane of the pawl.
Regarding claim 4, Cho teaches the tailgate latch assembly according to claim 3, wherein the first inclined plane (137) is inclined in such a manner that a height thereof increases toward the claw (fig. 2).
Regarding claim 5, Cho teaches the tailgate latch assembly according to claim 1, wherein the pawl (130) comprises: a metallic insert therein; and a body disposed on an outside of the metallic insert (para. 0037; the insert is being interpreted as the restraining portion and the body as the extension).
Regarding claim 7, Cho teaches the tailgate latch assembly according to claim 5, wherein a part of the insert (132) is exposed to an outside of the body (132 is outside of the resin extension).
Regarding claim 8, Cho teaches the tailgate latch assembly according to claim 7, wherein the insert has a stopper (135) protruding outwardly for preventing rotation of the claw (prevents by bearing against 123 or 124).
Regarding claim 9, Cho teaches the tailgate latch assembly according to claim 1, wherein the memory lever (170) is supported resiliently to the housing such that a first end of the memory lever supporting the side face of the pawl is raised or lowered with respect to a second end of the memory lever fastened to the housing (supported resiliently at deforming portion 171; para. 0046).
Regarding claim 14, Cho teaches the tailgate latch assembly according to claim 1, wherein the claw (120) has a release protrusion (181) at one side face thereof for raising the memory lever (fig. 7) at the time when electric power to the drive motor is cut off and thus the pawl returns (fig. 6).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiguro (US 20170159334 A1).
Regarding claim 1, Ishiguro teaches a tailgate latch assembly for restraining a striker of a tailgate (S), which is configured to be opened or closed rearward of a vehicle (para. 0011), or for releasing restraint of the striker, comprising: a pawl (8) configured to be rotated by a drive motor (M), the pawl being supported resiliently (spring 15; para. 0026) in a direction opposite to a direction of being rotated by the drive motor (biased counter clockwise while drive motor rotates the pawl clockwise; para. 0026)  in a housing (4); a claw (7) supported resiliently in a direction in which restraint of the striker is released in the housing (fig. 8), the claw being configured to rotate in a direction opposite to the direction of being supported resiliently when the striker is restrained in the claw (fig. 8 shows direction of rotation); and a memory lever (10) having a first end (104) for supporting a side face of the pawl when the pawl is rotated beyond a predetermined angle by the drive motor and a second end fixed to the housing (fixed at 101).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (2018/0223568 A1) in view of Brose (DE202008016949).
Regarding claim 6, Cho teaches the tailgate latch assembly of claim 5, however does not explicitly teach wherein the metallic insert is composed of steel. 
Brose teaches a similar vehicle latch utilizing a metal, preferably steel, as an insert with a plastic extrusion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cho with the teachings of Brose to utilize steel as the metallic insert.  The use of steel provides a force-absorbing component suitable for a vehicle part as identified by Brose.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 10, Cho teaches the tailgate latch assembly according to claim 9, wherein the memory lever comprises: a resilient member (171) having one end fastened to the housing.  
Cho does not explicitly teach that the memory lever is composed of a metal material with a body disposed on an outside of the resilient member.  
Brose teaches a similar vehicle latch which highlights the benefits of utilizing a metal insert with a plastic body formed around it.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cho with the teachings of Brose in order to incorporate a metal insert with a body surrounding it.  By incorporating a metal body, the metal body forms the force-absorbing component and incorporating a plastic body as a soft external component helps with noise 
Regarding claim 12, Cho in view of Brose teaches the tailgate latch assembly according to claim 10, Cho further teaches wherein another end of the resilient member (the end not attached to the housing) protrudes to one side of the body supported resiliently to one side of the housing (extends towards the side of the body supporting the stop planes).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (2018/0223568 A1) in view of Brose (DE202008016949) as applied to claim 10 above, and further in view of Watanabe (US20110278867 A1).
Regarding claim 11, Cho in view of Brose teaches the tailgate latch assembly according to claim 10. Cho teaches wherein the resilient member may be separately provided and then disposed on the internal surface of the housing rather than integrally provided, however does not explicitly teach the attachment method of a bolt screwed into the housing.  
Watanabe teaches a similar vehicle latch which utilizes a screw as an attachment method for securing two parts to one another in the latch.  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Cho in view of Brose with the teachings of Watanabe to utilize a screw type connection to fasten the resilient member to the housing.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (US 20170159334 A1) in view of Kachouh (DE 10234782 A1).
Regarding claim 15, Ishiguro teaches the tailgate latch assembly according to claim 1, further comprising a switch (SW2) at one side of the housing for detecting separation of the pawl from the claw (para. 0037).  Ishiguro does not teach wherein the housing comprises a plate for operating the switch at the time when the pawl is separated from the claw.
Kachouh teaches a similar tailgate latch assembly comprising a plate (13) for operating the switch at the time when the pawl is separated from the claw (fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ishiguro with the teachings of Kachouh to incorporate a plate for operating the switch.  Including a plate to operate the switch prevents wear on the switch and allows for a more consistent operation of the switch.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 contains allowable subject matter for disclosing the use of a stopper on the wheel gear configured to stop rotation of the wheel gear at the time the pawl is separated from the claw.  While the use of a stopper is well known in the art and Cho’s invention could use a stopper, Cho’s wheel gear .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675